TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00351-CV


Harrington Custom Homes, Inc., Appellant


v.


Javier Resendez and Servando Cruz d/b/a Elegant Cabinets, Appellees



FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY, NO.C-1-CV-05-001787,
HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellant Harrington Custom Homes, Inc. and appellees Javier Resendez and
Servando Cruz d/b/a Elegant Cabinets have filed a joint motion to dismiss requesting reversal of
the trial court's  default judgment, remand of the cause, and dismissal of this appeal pursuant to
the parties' agreement to set aside the judgment.  Pursuant to the parties' agreement, we grant the
motion in part, set aside the trial court's default judgment without regard to the merits, and remand
the cause to the court for further proceedings.  Tex. R. App. P. 42.1 (a)(2)(B).


  					Bob Pemberton, Justice
Before Justices B. A. Smith, Puryear and Pemberton
Vacated and Remanded
Filed:   September 28, 2006